Citation Nr: 0941558	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-15 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection of amyotrophic lateral 
sclerosis (ALS).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969, including service in the Republic of Vietnam from 
January 1968 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Following separation from service, the Veteran developed 
ALS.

2.  There is no affirmative evidence that the Veteran's ALS 
was not incurred during, or aggravated by, active service. 

3.  There is no affirmative evidence that the Veteran's ALS 
is due to his own willful misconduct.  

4.  The Veteran had active continuous service for more than 
90 days.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for ALS 
have been met.  38 U.S.C.A. §§ 501(a)(1), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.318 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this decision, the Board grants service 
connection for ALS.  This award represents a complete grant 
of the benefit sought on appeal.  Thus, any deficiency in 
VA's compliance is deemed to be harmless error, and any 
further discussion of VA's responsibilities is not necessary.  

The Veteran contends that service connection for ALS is 
warranted because he was exposed to herbicide agents during 
service in the Republic of Vietnam. 

The Veteran was diagnosed with ALS (more commonly referred to 
as Lou Gehrig's disease) in June 1997 by Dr. Jeffrey David 
Rothstein, who noted that the Veteran had a 20+ year history 
of symptomatology related to this condition.  Additionally, 
in June 2005, the Veteran's ALS diagnosis, which was 
described as slowly progressive, was confirmed by a VA doctor 
based on muscle biopsy and electromyography (EMG) results.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Additionally, effective September 23, 2008, VA issued a new 
regulation establishing presumptive service connection for 
ALS.  See 38 C.F.R. § 3.318; see also 73 Fed. Reg. 54691 
(Sept. 23, 2008).  This regulation provides that the 
development of ALS manifested at any time after discharge or 
release from active military, naval, or air service is 
sufficient to establish service connection for that disease 
if the Veteran had active, continuous service of 90 days or 
more.  38 C.F.R. § 3.318.  However, the presumption of 
service connection for ALS does not apply if there is 1) 
affirmative evidence that ALS was not incurred during or 
aggravated by such service, or 2) affirmative evidence that 
ALS was caused by the Veteran's own willful misconduct.  Id.  
The new 38 C.F.R. § 3.318 applies to all applications for 
benefits that are received by VA on or after September 23, 
2008, or that are pending before VA, the United States Court 
of Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit on September 23, 2008.

Applying the new 38 C.F.R. § 3.318 to the facts of this case, 
the Veteran served on active duty for more than 90 days and 
subsequently developed ALS.  There is no affirmative evidence 
of record indicating that this condition was due to factors 
or circumstances unrelated to his military service, or 
suggesting that this condition was caused by the Veteran's 
own willful misconduct.  Accordingly, the presumption of 
service connection for ALS under 38 C.F.R. § 3.318 applies, 
and the Veteran's claim for service connection this condition 
is granted.

Given the applicability of the presumption of service 
connection for ALS under 38 C.F.R. § 3.318, the Board need 
not address the Veteran's contentions regarding presumptive 
service connection based on herbicide exposure.


ORDER

Service connection for the ALS is granted. 



____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


